Order granting plaintiff’s motion for summary judgment, and judgment entered thereon, reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. We think the claim advanced by defendant, that the four hundred and forty-eight dollars in suit was given to plaintiff by the insurance company as a loan, and not in payment under the policy of insurance, presents such an apparent defense as entitles defendant to a trial. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.